Citation Nr: 0806964	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver
INTRODUCTION

The veteran served on active duty from January 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied service 
connection for bilateral hearing loss and bilateral tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and tinnitus.

The veteran contends that he has bilateral hearing loss and 
tinnitus that are the result of service in the Vietnam War.  
Specifically, in a November 2005 hearing, the veteran 
testified that he was consistently exposed to engine and 
helicopter noise as a grader operator stationed in Vietnam.  
He stated that he suffered bleeding of the ears after mortar 
fire went off close by in August 1969.  The veteran reported 
having recurrent ringing in both ears since Vietnam.  He also 
denied a history of significant noise exposure following his 
separation from service. 

The veteran's service personnel records show that he served 
in Vietnam for three months and received the Vietnam Service 
Medal and the National Defense Service Medal.  His military 
occupational specialty was grader operator.  His service 
medical records also show that he complained of loss of 
hearing and bleeding in his left ear in August of 1969.  The 
veteran was subsequently diagnosed with otitis media that 
same month.  Private medical records from December 2004 show 
that he now has impaired hearing that complies with 38 C.F.R. 
§ 3.385.  

Although the veteran was examined by both a private and a VA 
audiologist, neither noted review of the claims file.  
Moreover, neither clinician opined as to whether the 
veteran's hearing loss and tinnitus are related to any aspect 
of his service.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, the Board 
finds that a remand for an etiological opinion is in order. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
audiological examination to determine 
the etiology of any hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner prior to 
the examination and the examination 
report should note that review.  The 
examiner is requested to obtain a 
detailed in-service and post service 
history of noise exposure.  The 
examiner should opine whether it is as 
likely as not (50 percent or greater 
probability) that the veteran's hearing 
loss and tinnitus are related to noise 
exposure or other trauma incurred 
during his military service.

2.	Then, readjudicate the claim.  If any 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response thereto.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

